DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-24 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing device configured to – corresponding to element 104 in Fig. 1” and “computing device configured to – corresponding to element 608 in Fig. 6” in claims 1, 5-6, 8, 10-13, 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being (a)(1) by anticipated by Kutila et al. (Kutila; US 2019/0294167).
	For claim 1, Kutila discloses a system comprising: 
	a communication interface [Fig. 9: Road side units 1228 have communication interface to communicate with the vehicles]; 
	at least one memory [Fig. 9: Road side units 1228 have at least one memory to store data transmitted from the vehicles]; and 
	at least one processing device [Fig. 9: Road side units 1228 have at least one processing device in order to process the data transmitted from the vehicles] configured to: 
	store, in the memory, data regarding defined geographic segments [E.g. 0065: Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road. If a roadside unit receives road condition messages from a vehicle, the roadside unit stores the road condition information to memory and broadcasts another road condition message, 0056, 0080]; 
	receive, by the communication interface, weather data and location data from a first vehicle traveling in a first segment of the geographic segments [E.g. 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0058: Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server). A rut detection module 1216 connects to a risk analysis module 1214. The risk analysis module 1214 performs calculations to assess the risk based on detected ruts and other data received from wireless connections to a road condition management service 1230, a weather data service 1232, and a plurality of road side units 1228. The risk analysis module 1214 communicates the results of the risk analysis calculations to the lateral position controller 1212. The lateral position controller 1212 determines the optimal vehicle lane position based on the risk analysis calculations. In some embodiments, optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server). Such communications of a route segment vehicle information set to a server (or backend server) may also include information regarding AV sensor capabilities, usage, and disruptions while traversing a route segment, and information regarding whether a vehicle traveled inside or outside ruts for the route segment. A host vehicle 1208 may also comprise: a wireless communication circuit for communicating with roadside units 1228, backend servers, and other vehicles 1210; a processor; and modules to perform lateral lane position control, risk analysis, and rut detection. Other vehicles 1210 may also comprise a lateral position controller module 1220, a risk analysis module 1222, a rut detection module 1224, and sensor data 1226]; 
	identify, based on the received location data, the first segment [E.g. 0056: a host vehicle has an in-vehicle computing system comprising: sensors for water, snow, and ice detection, a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0058]; 
	associate, in the memory, the received weather data with the first segment [E.g. 0065: Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road. If a roadside unit receives road condition messages from a vehicle, the roadside unit stores the road condition information to memory and broadcasts another road condition message, 0056, 0080];
	determine, based on the received weather data, a hazard status for the first segment [E.g. 0056: This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0065, 0088]; 
	associate, in the memory, the hazard status with the first segment [E.g. 0065: Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road. If a roadside unit receives road condition messages from a vehicle, the roadside unit stores the road condition information to memory and broadcasts another road condition message, 0056, 0080, Fig. 8]; 
	generate, based on the hazard status, a communication for a second vehicle associated with the first segment [E.g. 0056, 0080: The RSUs 1702, 1704, 1706, 1708, 1710 receive these messages from vehicle A 1712 and broadcast rut information messages to passing vehicles. Vehicle A 1712 receives a broadcast message from an RSU 1702, 1704, 1706, 1708, 1710 and continues driving to the left of the ruts. In this example, vehicle B 1714 reports that the ruts move toward the right edge of the lane, thereby leaving no room for a vehicle to travel to the right of the ruts 1722 and still remain within the lane. Vehicle A 1712 uses cooperative sensing from vehicle B's sensor reports to determine the upcoming section's rut trajectory for a road section covered by cooperative sensing 1716. Vehicles A 1712 and vehicle B 1714 have sensor detection ranges 1718, 1720, 0099]; and 
	send, by the communication interface to the second vehicle, the communication, wherein the second vehicle is configured to perform at least one action in response to receiving the communication [E.g. 0056, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064: A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile. Using road condition information from a roadside unit, the vehicle determines 1308 if there is snow or ice on the road. If no ice or snow is present, the process goes to the top of the flowchart where the vehicle reads 1302 a road profile sensor. If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road after checking 1314 for received road condition messages from other vehicles. If no ruts are present, the vehicle shifts 1312 to manual mode. If ruts are present, the vehicle adjusts 1316 the lateral lane position to be in the ruts. The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid].
	For claim 2, Kutila discloses wherein determining the hazard status comprises generating a status or prediction regarding a presence of ice on a road located in the first segment [E.g. 0056: in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode].
	For claim 4, Kutila discloses wherein the hazard status is at least one of an absence of ice, a presence of ice [E.g. 0056], a risk of ice, or a prediction regarding a future presence of ice.
	For claim 5, Kutila discloses wherein the processing device is further configured to: in response to receiving the weather data from the first vehicle, generate a timestamp; and associate, in the memory, the timestamp with the weather data [E.g. 0099: A report lists the time and position when an autonomous function failed, 0134: sensor performance forecast response message contains five fields, which are described below. The location field contains latitude and longitude coordinates. The forecast timestamp is the time the forecast was calculated. The time is stored in 24-hour format for GMT. The time period when valid field is the expiration time of the forecast. Again, the time is stored in 24-hour format for GMT. The generic/specific field is a Boolean flag (true/false). A value of “true” means the sensor performance forecast request is for the specific sensors used by the AV, and a value of “false” means the request is for generic forecasts for the same class of sensors used by the AV. If the list of performance forecasts is sent for generic wavelength/frequency bands, the generic/specific flag is false. If the list of performance forecasts is sent for a specific sensor model, the generic/specific flag is true, 0056, 0080, 0099].
	For claim 6, Kutila discloses wherein the processing device is further configured to: scan the memory to determine a hazard status for each of the geographic segments; and determine, based on the scan, that the hazard status for the first segment corresponds to a risk of ice on a road in the first segment [E.g. 0056: in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064-0065, 0072, 0099].
	For claim 7, Kutila discloses wherein the action performed by the second vehicle comprises at least one of reducing speed [E.g. 0060: the system may also adjust a host vehicle's lateral lane position and speed based on the risk assessment], changing a planned route of the second vehicle, changing a driving mode of the second vehicle [E.g. 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode], increasing a following distance of the second vehicle to other vehicles, updating a configuration regarding data collection by sensors of the second vehicle, or updating a configuration of an advanced driver assistance system (ADAS) of the second vehicle.
	For claim 9, Kutila discloses wherein each of the geographic segments is a defined geographic area of a map [E.g. 0055: The map 1100 in FIG. 8 shows, as an example, two options 1102, 1104 for an autonomous vehicle to travel from Wilmington, Del. 1114 to Plymouth Meeting, Pa. 1116. Option 1 (1102) is shown with a thin, solid line, while option 2 (1104) is shown with small dots. Dash-dot lines next to a triangle with a “1” (1106) show locations where AV lane information is available. Dashed lines next to a triangle with a “2” (1108) show locations where AV lane information is not available. Thick, solid lines next to a construction symbol 1110 shows locations where there is construction causing a partial lane closure. Routes marked with plus signs 1112 show locations where snow is covering the lanes causing a partial lane closure. A route may comprise a plurality of route segments, 0092, 0097].
	For claim 10, Kutila discloses wherein the processing device is further configured to: in response to receiving the weather data, generate a timestamp; and predict that the second vehicle will enter the first segment within a defined time period from the timestamp; wherein the communication is sent to the second vehicle in response to the prediction [E.g. 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid, 0048: The present disclosure, on the other hand, describes services that measure, predict, or forecast the performance of the autonomous car environment perception system according to weather conditions, 0064: The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0080, 0072, 0056, 0065].
	For claim 11, Kutila discloses wherein the processing device is further configured to: make a determination that the second vehicle is located in the first segment, or is within a defined distance of the first segment; wherein the communication is sent to the second vehicle in response to the determination [E.g. 0080: FIG. 14 is a schematic plan view 1700 of a risk assessment scenario involving another vehicle. FIG. 14 shows vehicles driving in warmer weather where there are ruts in the road. Vehicle A 1712 is driving to the left of the ruts while coming around a curve. Vehicle B 1714 is a little ahead of vehicle A 1712 and has recorded data regarding the paths of the ruts. Vehicle B 1714 sends wireless communication messages to roadside units (RSU) located near the curve. The RSUs 1702, 1704, 1706, 1708, 1710 receive these messages from vehicle A 1712 and broadcast rut information messages to passing vehicles. Vehicle A 1712 receives a broadcast message from an RSU 1702, 1704, 1706, 1708, 1710 and continues driving to the left of the ruts. In this example, vehicle B 1714 reports that the ruts move toward the right edge of the lane, thereby leaving no room for a vehicle to travel to the right of the ruts 1722 and still remain within the lane. Vehicle A 1712 uses cooperative sensing from vehicle B's sensor reports to determine the upcoming section's rut trajectory for a road section covered by cooperative sensing 1716. Vehicles A 1712 and vehicle B 1714 have sensor detection ranges 1718, 1720, 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid, 0064: The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0056, 0064-0065].
	
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila in view of Stenneth (US 2019/0353499).
	For claim 3, Kutila fails to expressly discloses wherein the weather data comprises temperature data and indication regarding a presence of rain in the first segment.
	However, as shown by Stenneth, it was well known in the art of vehicle collected weather data to include weather data that comprises temperature data and an indication regarding a presence of rain in the first segment [E.g. 0041].
	It would have been obvious to one of ordinary skill in the art of vehicle collected weather data before the effective filling date of the claimed invention to modify Kutila with the teaching of Stenneth in order to enable the vehicle to collect and transmit more weather data that can affect the driving condition and thereby improve the overall traffic and safety on the road. 
	For claim 12, Kutila discloses an apparatus comprising: 
	a communication interface [Fig. 9: Road side units 1228 have communication interface in order to communicate with the vehicles]; 
	at least one memory configured to store a database [Fig. 9: Road side units 1228 have at least one memory configured to store a database which includes data transmitted from the vehicles]; and 
	at least one processing device [Road side units 1228 have at least one processing device in order to process the data transmitted from the vehicles] configured to: 
	store, in the database, data regarding defined segments, each defined segment corresponding to a geographic area [0065: Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road. If a roadside unit receives road condition messages from a vehicle, the roadside unit stores the road condition information to memory and broadcasts another road condition message, 0080, 0056, 0064]; 
	receive, by the communication interface, weather data, and location data from a first vehicle [E.g. 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0058: Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server). A rut detection module 1216 connects to a risk analysis module 1214. The risk analysis module 1214 performs calculations to assess the risk based on detected ruts and other data received from wireless connections to a road condition management service 1230, a weather data service 1232, and a plurality of road side units 1228. The risk analysis module 1214 communicates the results of the risk analysis calculations to the lateral position controller 1212. The lateral position controller 1212 determines the optimal vehicle lane position based on the risk analysis calculations. In some embodiments, optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server). Such communications of a route segment vehicle information set to a server (or backend server) may also include information regarding AV sensor capabilities, usage, and disruptions while traversing a route segment, and information regarding whether a vehicle traveled inside or outside ruts for the route segment. A host vehicle 1208 may also comprise: a wireless communication circuit for communicating with roadside units 1228, backend servers, and other vehicles 1210; a processor; and modules to perform lateral lane position control, risk analysis, and rut detection. Other vehicles 1210 may also comprise a lateral position controller module 1220, a risk analysis module 1222, a rut detection module 1224, and sensor data 1226]; 
	identify, based on the location data, a first segment of the defined segments; associate, in the database, the weather data with the first segment [0056: FIG. 9 shows interfaces for sharing data among five components: a road condition management service, a weather data service, a host vehicle, a plurality of other vehicles, and a plurality of roadside units. For some embodiments, a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles]; 
	determine a potential ice hazard in the first segment [E.g. 0056: FIG. 9 shows interfaces for sharing data among five components: a road condition management service, a weather data service, a host vehicle, a plurality of other vehicles, and a plurality of roadside units. For some embodiments, a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode]; and 
	in response to determining the potential ice hazard, send, by the communication interface, a communication to a second vehicle [E.g. 0056: in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064: A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile. Using road condition information from a roadside unit, the vehicle determines 1308 if there is snow or ice on the road. If no ice or snow is present, the process goes to the top of the flowchart where the vehicle reads 1302 a road profile sensor. If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road after checking 1314 for received road condition messages from other vehicles. If no ruts are present, the vehicle shifts 1312 to manual mode. If ruts are present, the vehicle adjusts 1316 the lateral lane position to be in the ruts. The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid].
	Kutila fails to expressly discloses receive, by the communication interface, rain data and  temperature data, associate, in the database, the temperature data and the rain data, determine, at least based on the temperature data and the rain data, a potential ice hazard in the first segment.
	However, as shown by Stenneth, it was well known in the art of vehicle collected weather data to include receiving, by a communication interface, rain data and temperature data, associate, in a database, the rain data and the temperature data, determine, at least based on the temperature data and rain data, a potential ice hazard in the first segment [E.g. 0041].
	It would have been obvious to one of ordinary skill in the art of vehicle collected weather data before the effective filling date of the claimed invention to modify Kutila with the teaching of Stenneth in order to enable the vehicle to collect and transmit more weather data that can affect the driving condition and thereby improve the overall traffic and safety on the road. 
	For claim 13, Kutila discloses wherein the processing device is further configured to: periodically scan the database to determine potential ice hazards; wherein the potential ice hazard in the first segment is determined during one of the periodic scans [E.g. 0056: in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064-0065, 0070-0072, 0099].
	For claim 14, Stenneth further teaches wherein determining the potential ice hazard comprises: determining, based on the rain data, a presence of rain; and determining, based on the temperature data, that a temperature is less than a threshold [E.g. Stenneth; 0041: data collected by a temperature sensor may be used in combination with the data collected by the rain sensor to infer the type of precipitation (e.g., rain, sleet, snow, ice, etc.)].
	For claim 15, Kutila in view of Stenneth further discloses wherein determining the potential ice hazard comprises: selecting a prior time period; retrieving, from the database, weather data records that each have a timestamp within the prior time period, wherein the weather data records correspond to weather data received from a plurality of vehicles including the first vehicle; and determining that at least one of the retrieved weather data records indicates a presence of rain, and a temperature less than a threshold [E.g. Stenneth; 0043: The probe data may also include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, ever 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance). The predetermined time interval for generating the probe data may be specified by an application or by the user. The interval for providing the probe data from the mobile device 122 to the server 125 may be may the same or different than the interval for collecting the probe data. The interval may be specified by an application or by the user, 0057: The map tile activator 32 may access the index of activated map tiles 34 for each of the map tiles in the index to compute respective confidence levels for the map tiles. The confidence level may be calculated from the value of the sensor data, the location for the sensor data, a timestamp for the sensor data, and a reference point in the respective map tile, 0040: The probe data may include multiple types of data packaged together in messages. The probe data may include sensor data related to a weather event. The weather events may include rain, fog, precipitation, snow conditions, ice conditions, or others. In some examples, the sensor data may be collected by vehicle sensors that detect the ambient environment of the vehicle 124. In other examples, the sensor data may be collected by vehicle sensors that detect the operation of one or more systems or features of the vehicle 124 , 0041: data collected by a temperature sensor may be used in combination with the data collected by the rain sensor to infer the type of precipitation (e.g., rain, sleet, snow, ice, etc.)].
	For claim 16, Kutila in view of Stenneth further discloses wherein the processing device is further configured to timestamp the weather data when received from the plurality of vehicles [E.g. Kutila; 0099: A report lists the time and position when an autonomous function failed, 0134: sensor performance forecast response message contains five fields, which are described below. The location field contains latitude and longitude coordinates. The forecast timestamp is the time the forecast was calculated. The time is stored in 24-hour format for GMT. The time period when valid field is the expiration time of the forecast. Again, the time is stored in 24-hour format for GMT. The generic/specific field is a Boolean flag (true/false). A value of “true” means the sensor performance forecast request is for the specific sensors used by the AV, and a value of “false” means the request is for generic forecasts for the same class of sensors used by the AV. If the list of performance forecasts is sent for generic wavelength/frequency bands, the generic/specific flag is false. If the list of performance forecasts is sent for a specific sensor model, the generic/specific flag is true, 0065, 0070-0071; Stenneth; 0043, 0057]. 
	For claim 17, Kutila discloses wherein the processing device is further configured to, prior to sending the communication, determine that the second vehicle is located in the first segment, or is predicted to enter the first segment [E.g. 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid, 0048: The present disclosure, on the other hand, describes services that measure, predict, or forecast the performance of the autonomous car environment perception system according to weather conditions, 0064: The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0080, 0072, 0056].
	For claim 18, Kutila discloses a method comprising: 
	receiving weather data and location data from each of a plurality of vehicles, each vehicle located in one of a plurality of geographic regions [E.g. 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0058: Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server). A rut detection module 1216 connects to a risk analysis module 1214. The risk analysis module 1214 performs calculations to assess the risk based on detected ruts and other data received from wireless connections to a road condition management service 1230, a weather data service 1232, and a plurality of road side units 1228. The risk analysis module 1214 communicates the results of the risk analysis calculations to the lateral position controller 1212. The lateral position controller 1212 determines the optimal vehicle lane position based on the risk analysis calculations. In some embodiments, optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server). Such communications of a route segment vehicle information set to a server (or backend server) may also include information regarding AV sensor capabilities, usage, and disruptions while traversing a route segment, and information regarding whether a vehicle traveled inside or outside ruts for the route segment. A host vehicle 1208 may also comprise: a wireless communication circuit for communicating with roadside units 1228, backend servers, and other vehicles 1210; a processor; and modules to perform lateral lane position control, risk analysis, and rut detection. Other vehicles 1210 may also comprise a lateral position controller module 1220, a risk analysis module 1222, a rut detection module 1224, and sensor data 1226, 0080]; 
	timestamping the weather data when received [E.g. 0099: A report lists the time and position when an autonomous function failed, 0134: sensor performance forecast response message contains five fields, which are described below. The location field contains latitude and longitude coordinates. The forecast timestamp is the time the forecast was calculated. The time is stored in 24-hour format for GMT. The time period when valid field is the expiration time of the forecast. Again, the time is stored in 24-hour format for GMT. The generic/specific field is a Boolean flag (true/false); 0080]; 
	determining, based on the location data, a geographic region in which each respective vehicle is located [E.g. 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0058: Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server). A rut detection module 1216 connects to a risk analysis module 1214. The risk analysis module 1214 performs calculations to assess the risk based on detected ruts and other data received from wireless connections to a road condition management service 1230, a weather data service 1232, and a plurality of road side units 1228. The risk analysis module 1214 communicates the results of the risk analysis calculations to the lateral position controller 1212. The lateral position controller 1212 determines the optimal vehicle lane position based on the risk analysis calculations. In some embodiments, optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server). Such communications of a route segment vehicle information set to a server (or backend server) may also include information regarding AV sensor capabilities, usage, and disruptions while traversing a route segment, and information regarding whether a vehicle traveled inside or outside ruts for the route segment. A host vehicle 1208 may also comprise: a wireless communication circuit for communicating with roadside units 1228, backend servers, and other vehicles 1210; a processor; and modules to perform lateral lane position control, risk analysis, and rut detection. Other vehicles 1210 may also comprise a lateral position controller module 1220, a risk analysis module 1222, a rut detection module 1224, and sensor data 1226]; 
	storing, in a database, the respective weather data from each vehicle associated with the respective geographic region for the vehicle [E.g. 0065: Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles. For some embodiments, those messages may be to nearby vehicles. This broadcast message may be used by vehicles to determine if there is snow or ice of the road. If a roadside unit receives road condition messages from a vehicle, the roadside unit stores the road condition information to memory and broadcasts another road condition message, 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0080, 0099, 0064, 0072]; and 
	periodically scanning the database, the scanning comprising, for each of the respective geographic regions [E.g. 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0080, 0099, 0064-0065, 0072]: 
	selecting weather data that is stamped with a time within a defined time period [E.g. 0099: A report lists the time and position when an autonomous function failed, 0134: sensor performance forecast response message contains five fields, which are described below. The location field contains latitude and longitude coordinates. The forecast timestamp is the time the forecast was calculated. The time is stored in 24-hour format for GMT. The time period when valid field is the expiration time of the forecast. Again, the time is stored in 24-hour format for GMT. The generic/specific field is a Boolean flag (true/false). A value of “true” means the sensor performance forecast request is for the specific sensors used by the AV, and a value of “false” means the request is for generic forecasts for the same class of sensors used by the AV. If the list of performance forecasts is sent for generic wavelength/frequency bands, the generic/specific flag is false. If the list of performance forecasts is sent for a specific sensor model, the generic/specific flag is true, 0080, 0064, 0072];
	determining, using the selected weather data, unsafe weather conditions [0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0058: Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server (or backend server). A rut detection module 1216 connects to a risk analysis module 1214. The risk analysis module 1214 performs calculations to assess the risk based on detected ruts and other data received from wireless connections to a road condition management service 1230, a weather data service 1232, and a plurality of road side units 1228. The risk analysis module 1214 communicates the results of the risk analysis calculations to the lateral position controller 1212. The lateral position controller 1212 determines the optimal vehicle lane position based on the risk analysis calculations. In some embodiments, optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server). Such communications of a route segment vehicle information set to a server (or backend server) may also include information regarding AV sensor capabilities, usage, and disruptions while traversing a route segment, and information regarding whether a vehicle traveled inside or outside ruts for the route segment. A host vehicle 1208 may also comprise: a wireless communication circuit for communicating with roadside units 1228, backend servers, and other vehicles 1210; a processor; and modules to perform lateral lane position control, risk analysis, and rut detection. Other vehicles 1210 may also comprise a lateral position controller module 1220, a risk analysis module 1222, a rut detection module 1224, and sensor data 1226]; and 
	in response to determining unsafe weather conditions, setting a hazard flag for the geographic region to indicate an ice hazard [E.g. 0056, 0088, 0099].
	Kutila fails to expressly disclose determining, using the selected weather data, whether rain is indicated, and whether a temperature is less than a threshold; and  in response to determining that rain is indicated, and that the temperature is less than the threshold, setting a hazard flag.
	However, as shown by Stenneth, it was well known in the art of vehicle collected weather data to include determining, using selected weather data, whether rain is indicated, and whether a temperature is less than a threshold; and  in response to determining that rain is indicated, and that the temperature is less than the threshold, setting a hazard flag [E.g. 0041].
	It would have been obvious to one of ordinary skill in the art of vehicle collected weather data before the effective filling date of the claimed invention to modify Kutila with the teaching of Stenneth in order to enable the vehicle to collect and transmit more weather data that can affect the driving condition and thereby improve the overall traffic and safety on the road. 
	For claim 19, Kutila discloses storing a hazard table comprising the respective hazard flag for each of the geographic regions [E.g. 0055: FIG. 8 shows route selection based on availability of dynamic lanes and ruts information. The map 1100 in FIG. 8 shows, as an example, two options 1102, 1104 for an autonomous vehicle to travel from Wilmington, Del. 1114 to Plymouth Meeting, Pa. 1116. Option 1 (1102) is shown with a thin, solid line, while option 2 (1104) is shown with small dots. Dash-dot lines next to a triangle with a “1” (1106) show locations where AV lane information is available. Dashed lines next to a triangle with a “2” (1108) show locations where AV lane information is not available. Thick, solid lines next to a construction symbol 1110 shows locations where there is construction causing a partial lane closure. Routes marked with plus signs 1112 show locations where snow is covering the lanes causing a partial lane closure. A route may comprise a plurality of route segments, 0065, 0080].
	For claim 20, Kutila discloses receiving a first location for a first vehicle; in response to receiving the first location, identifying the respective geographic region in which the first vehicle is located; and determining, using the hazard table, whether the respective hazard flag for the identified geographic region indicates an ice hazard [E.g. 0056: a host vehicle has an in-vehicle computing system comprising: sensors for water, snow, and ice detection, a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, Figs. 8 and 14].
	For claim 21, Kutila discloses in response to determining that the respective hazard flag for the identified geographic region indicates the ice hazard, sending a communication to the first vehicle, wherein the communication causes the first vehicle to perform an action [E.g. 0060: getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064: A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile. Using road condition information from a roadside unit, the vehicle determines 1308 if there is snow or ice on the road. If no ice or snow is present, the process goes to the top of the flowchart where the vehicle reads 1302 a road profile sensor. If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road after checking 1314 for received road condition messages from other vehicles. If no ruts are present, the vehicle shifts 1312 to manual mode. If ruts are present, the vehicle adjusts 1316 the lateral lane position to be in the ruts. The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid, 0056].
	For claim 22, Kutila discloses receiving a request from the first vehicle for ice hazard data; wherein the communication sent to the first vehicle is in reply to the request [0070: For a weather data query, the vehicle application sends a query at regular intervals to a weather service backend service. A query includes location information, road segment and time interval for requested weather history. A backend service response includes current weather conditions (such as temperature, rain, and humidity) and history data for the same content over a specified number of hours. When road side units are the main information source, weather message broadcasts may be sent without a query message, 0071: For a road condition query, the vehicle application may send a query at regular intervals to road condition management services to retrieve historical information of stored road conditions (such as wear and condition of the road surface). A query contains location information, e.g. identifying a road segment. Optionally, a query may contain measured data from a vehicle sensor system to a road condition management service (floating car data). A response contains stored road condition information. When road side units are used, road condition data is received via road condition message broadcasts and query messages may or may not be used, 0053: when a vehicle detects an obstacle on the road, such as a construction cone or a snow pile bank at the edge of the road, and an obstacle is laterally displaced more than a threshold distance from the road side, the vehicle determines whether to request a dynamic map layer from a server. The first vehicle, such as a snow plow, that clears a lane in a road may communicate that the route segment is disrupted and report the distance from the edge of the clearance to the road side, 0054:  When a second vehicle approaches a road segment and determines, using a perception sensor, that an obstacle is on the road, the second vehicle may determine if the obstacle is more than a threshold distance away from the road side. If such a condition is determined to be true, the second vehicle requests clearance information from a cloud server. If clearance information is available, the second vehicle follows a vehicle trajectory provided by the cloud server. If the cloud server does not have information for the disrupted segment, the second vehicle may indicate to the user to move to manual mode, 0077, 0099, Fig. 16].
	For claim 23, Kutila discloses in response to determining that the respective hazard flag for the identified geographic region indicates the ice hazard, sending a communication to a computing device of a user, wherein the communication causes a warning display to the user regarding the ice hazard [E.g. 0060: a driver may be alerted to switch to manual driving. For some embodiments, the system may also adjust a host vehicle's lateral lane position and speed based on the risk assessment. For example, if snow is still falling, the LIDAR range may be limited, and existing lane markers and ruts/tracks formed by other cars may be continuously fading due to snow falling while the vehicles are driving on the road. In such situations, getting safe driving information from other vehicles, including road safety vehicles and snow ploughs, that have already driven the road may be useful to extend the conditions in which a vehicle may be driven in AV mode. If risk assessment exceeds a risk threshold, a vehicle may switch to manual driving mode, 0064: A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile. Using road condition information from a roadside unit, the vehicle determines 1308 if there is snow or ice on the road. If no ice or snow is present, the process goes to the top of the flowchart where the vehicle reads 1302 a road profile sensor. If ice or snow is present, the vehicle determines 1310 if ruts (or tracks) are present in the road after checking 1314 for received road condition messages from other vehicles. If no ruts are present, the vehicle shifts 1312 to manual mode. If ruts are present, the vehicle adjusts 1316 the lateral lane position to be in the ruts. The vehicle sends 1318 sensor measurements to other vehicles and to roadside units, which may be sent by V2V or V2Cloud communications. The vehicle goes to the top of the flowchart to read 1302 a road profile sensor, 0072: For a road condition message broadcast, a host vehicle receives broadcasts of the road condition message from other vehicles or from a roadside unit via a DSRC system. Based on position coordinates and heading of the other vehicle, a host vehicle determines if a received message is relevant for a risk analysis, 0099: Vehicles passing a road segment report to an ITS service station 2306 if a vehicle is unable to drive a road segment using an automated function. The reason for failing to pass the road segment is communicated. For example, the reason may be that the LIDAR system is making unreliable readings due to snow. As a result, the vehicle may not be able to use autonomous functions for that road segment. A report lists the time and position when an autonomous function failed. Other vehicles on the route may respond to message queries with information of sensor setups used to successfully drive a road segment. A vehicle's status report may also provide an estimate of how long a condition has existed (such as how long snow has been falling or when an accident occurred) or will be valid, 0056]..
	For claim 24, Kutila discloses receiving an identifier from each of the vehicles; and associating, in the database, each identifier with the weather data received from the respective vehicle [E.g. 0102: An exemplary VehicleID (or CarID) 2408 message contains a VehicleIDNumber field. The VehicleIDNumber field is an identification code of the vehicle sending the message. The VehicleIDNumber field may also be the vehicle's electronic register plate; 0056: a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles, 0070-0071, Fig. 14; also it is implied that each message transmitted from a vehicle to a road side unit will include information identifying the vehicle and the road side unit will store that information in a database and then transmitted to other vehicles traveling on the same route].

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kutila in view of Official Notice.
	For claim 8, Kutila disclose wherein the processing device is further configured to: generate a map that includes a respective hazard status for each of the geographic segments [E.g. 0055: The map 1100 in FIG. 8 shows, as an example, two options 1102, 1104 for an autonomous vehicle to travel from Wilmington, Del. 1114 to Plymouth Meeting, Pa. 1116. Option 1 (1102) is shown with a thin, solid line, while option 2 (1104) is shown with small dots. Dash-dot lines next to a triangle with a “1” (1106) show locations where AV lane information is available. Dashed lines next to a triangle with a “2” (1108) show locations where AV lane information is not available. Thick, solid lines next to a construction symbol 1110 shows locations where there is construction causing a partial lane closure. Routes marked with plus signs 1112 show locations where snow is covering the lanes causing a partial lane closure. A route may comprise a plurality of route segments]. 
	Kutila fails to expressly disclose sending, by the communication interface, the map to a computing device configured to control treatment of road surfaces located in the geographic segments based on the respective hazard status for each segment.
However, examiner takes official notice that sending, a the communication interface, a map to a computing device configured to control treatment of road surfaces located in a geographic segments based on respective hazard status for each segment is well-known in the art of managing road hazard and would have been obvious to one of ordinary skill in the art in order to send a treatment vehicle to a hazard location to treat a road surface timely.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Sloop et al. (US 2014/0225750)
	Wang et al. (US 2020/0284594)
	Konrardy et al. (US Pat. No. 10,134,278)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689